UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 99-4242
BARBARA BYNUM, a/k/a Lilly M.
Baker,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4243
TICO JERMAINE BYNUM,
               Defendant-Appellant.
                                       
            Appeals from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                          (CR-97-338-T)

                      Submitted: July 1, 2002

                      Decided: July 22, 2002

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                UNITED STATES OF AMERICA v. BYNUM
                              COUNSEL

Tamura D. Coffey, Maria C. Papoulias, WILSON & ISEMAN,
L.L.P., Winston-Salem, North Carolina; G. Bruce Park, NIXON,
PARK & GRONQUIST, P.L.L.C., Charlotte, North Carolina, for
Appellants. Robert J. Conrad, Jr., United States Attorney, Kenneth M.
Smith, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Barbara Bynum and her son Tico Jermaine Bynum, convicted by
a jury of conspiring to commit bank fraud by counterfeiting securities,
see 18 U.S.C.A. §§ 371, 513(a), 1344 (West 2000), bank fraud, see
18 U.S.C.A. §§ 2, 1344 (West 2000), and uttering false checks, see
§ 2, 513(a), appeal their convictions and respective sentences of
twelve and thirty-six months’ imprisonment. Specifically, the
Bynums challenge admission of hearsay statements by Hazelene Lit-
tle, who was Barbara’s sister and Tico’s aunt, linking them with the
crimes charged. We affirm.

   The Government’s investigation of the conduct for which the
Bynums were convicted initially led to Little, who was terminally ill
and close to death. A federal agent twice interviewed Little with her
consent at her residence, without indicating whether she would be
charged as a result of his investigation. During the first interview, Lit-
tle identified her nephew Tico as the individual who requested and
facilitated her opening of a checking account on which forged checks
would be written. During the second interview, she identified a dis-
guised female suspect who was photographed while attempting to
pass a forged check as her sister, Barbara Bynum. Little died prior to
trial.
                 UNITED STATES OF AMERICA v. BYNUM                     3
   The Bynums’ challenge to the district court’s admission of Little’s
statements under Fed. R. Evid. 807 is unpersuasive. We review the
district court’s factual findings regarding the reliability of the state-
ments for clear error, see United States v. Brothers Constr. Co. of
Ohio, 219 F.3d 300, 309 (4th Cir. 2000), and conclude the court prop-
erly identified facts that provided a particularized circumstantial guar-
antee of trustworthiness. See United States v. Shaw, 69 F.3d 1249,
1253 (4th Cir. 1995). Furthermore, we find no error in the district
court’s conclusion that Little’s statements were material, more proba-
tive than other evidence reasonably available to the prosecution, and
that their admission would serve the interests of justice and comply
with the purpose of the Rules of Evidence. See Rule 807. We there-
fore find no abuse of discretion in the admission of the hearsay state-
ments. See United States v. Ellis, 951 F.2d 580, 582 (4th Cir. 1991).

  Accordingly, the Bynums’ convictions are affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED